The Board of Commissioners on Grievances and Discipline filed its final report in this court on May 12, 2010, recommending that pursuant to Gov.Bar R. V(6)(B)(2), the respondent, Scott Pullins, be indefinitely suspended from the practice of law. A show cause order was issued by the court and in response, respondent filed objections and the relator filed an answer. On July 14, 2010, respondent filed a request for judicial notice under Evid.R. 201. On July 19, 2010, respondent filed a motion to strike counts five, six, and seven and for sanctions for frivolous conduct and discovery violations against relator. On July 22, 2010, respondent filed a second request for judicial notice of the decision of the Knox County Court of Appeals in Pullins v. Harmer. On July 28, 2010, respondent filed a motion to strike relator’s memo opposing the motion to strike counts five, six, and seven. On August 9, *15392010, respondent filed a second motion for judicial notice under Evid.R. 201. Relator filed memoranda in opposition to all of respondent’s motions and requests. Upon consideration thereof,
It is ordered by the court that respondent’s request for judicial notice under Evid.R. 201; respondent’s motion to strike counts five, six, and seven and for sanctions for frivolous conduct and discovery violations; respondent’s second request for judicial notice of the decision of the Knox County Court of Appeals in Pullins v. Harmer; respondent’s motion to strike relator’s memo opposing the motion to strike counts five, six, and seven; and respondent’s second motion for judicial notice under Evid.R. 201 are denied.